Citation Nr: 1142240	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type 2.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for diabetes mellitus, type 2.

6.  Entitlement to an acquired psychiatric disorder, to include PTSD and/or bipolar disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to March 1981.  The Veteran's period of service of July 1977 to July 4, 1980 is considered honorable service for VA benefits, while the Veteran's period of service from July 5, 1980 to March 12, 1981 is characterized as under dishonorable condition and VA benefits are not payable for this period of service.  See November 1981 Administrative Decision.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran now resides in Louisiana, so the matter is now handled by the RO in New Orleans, Louisiana.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for Hepatitis C, entitlement to service connection for diabetes mellitus, type 2, and entitlement to an acquired psychiatric disorder, to include PTSD and/or bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for Hepatitis C was denied by the RO in a September 2002 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's Hepatitis C received since the September 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

3.  Entitlement to service connection for diabetes mellitus, type 2, was denied by the RO in a September 2002 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's diabetes mellitus, type 2, received since the September 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

5.  Entitlement to service connection for PTSD was denied by the RO in an August 1998 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

6.  Evidence pertaining to the Veteran's PTSD received since the August 1998 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service connection for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the September 2002 rating decision is new and material, and the Veteran's claim for service connection for Hepatitis C is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The September 2002 rating decision, which denied service connection for diabetes mellitus, type 2, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  Evidence received since the September 2002 rating decision is new and material, and the Veteran's claim for service connection for diabetes mellitus, type 2, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The August 1998 rating decision, which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

6.  Evidence received since the August 1998 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  New and Material Evidence

Notwithstanding determinations by the RO, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

A.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for Hepatitis C

The record, with respect to this claim, reflects that a claim for service connection for Hepatitis C was last denied in a rating decision of September 2002.  The Veteran did not complete a timely appeal and subsequently, the September 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for Hepatitis C may only be opened if new and material evidence is submitted. 

In this instance, since the September 2002 rating decision denied the claim on the basis that there was no evidence the Veteran's Hepatitis C occurred in or was caused by military service, the Board finds that new and material evidence would consist of evidence of evidence that the Veteran's Hepatitis C occurred in or was caused by military service. 

Evidence received since the September 2002 rating decision consists of numerous records and documents.  Specifically, the Veteran has testified that he was injured twice during service including a stabbing that required blood transfusions and a cut with subsequent infection in his right hand due to a chicken bone.  See August 2011 Transcript, pages 5-8.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for Hepatitis C.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 

B.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for Diabetes Mellitus, type 2

The record, with respect to this claim, reflects that a claim for service connection for diabetes mellitus, type 2, was last denied in a rating decision of September 2002.  The Veteran did not complete a timely appeal and subsequently, the September 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for diabetes mellitus, type 2 may only be opened if new and material evidence is submitted. 

In this instance, since the September 2002 rating decision denied the claim on the basis that there was no evidence the Veteran's diabetes occurred in or was caused by military service, the Board finds that new and material evidence would consist of evidence of evidence that the Veteran's diabetes mellitus occurred in or was caused by military service. 

Evidence received since the September 2002 rating decision consists of numerous records and documents.  Specifically, the Veteran has testified that he was diagnosed as borderline diabetic shortly after discharge from service.  See August 2011 Transcript, page 25.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for diabetes mellitus, type 2.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 

C.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for PTSD

The record, with respect to this claim, reflects that a claim for service connection for PTSD was last denied in a rating decision of August 1998.  The Veteran did not complete a timely appeal and subsequently, the September 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for PTSD may only be opened if new and material evidence is submitted. 

In this instance, since the August 1998 rating decision denied the claim on the basis that there was no evidence the Veteran experienced any stressors during service and there was no evidence of a diagnosis of PTSD, the Board finds that new and material evidence would consist of evidence of evidence that the Veteran experienced stressors during service and/or had a diagnosis of PTSD.

Evidence received since the August 1998 rating decision consists of numerous records and documents.  Specifically, the Veteran has testified that he was close to the demilitarized zone during service and that he was on alert all the time due to explosions.  See August 2011 Transcript, page 23.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for PTSD.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for Hepatitis C; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type 2; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

The claims for entitlement to service connection Hepatitis C, diabetes mellitus type 2, and an acquired psychiatric disorder, to include PTSD and/or bipolar disorder, have been reopened.  The Board finds additional development is necessary.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the Board finds the duty to assist has not been met.  The Board notes that it appears all of the Veteran's VA treatment records are not associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran indicated during the August 2011 hearing that he received treatment at the Chicago VAMC in the early 1980's and more recently in the Tulane VAMC.  These records should be obtained and associated with the claims file.

The Veteran also indicated during the August 2011 hearing that he had applied for Social Security disability.  However, there is no evidence in the file that VA requested any records from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Because these records fall under the guidelines of 38 C.F.R. § 3.159(c)(2) definition of the duty to assist, this matter must be addressed before the Board may issue a decision.

The duty to assist also includes providing an examination, if necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  To date, the Veteran has not yet been afforded VA examinations for Hepatitis C or diabetes mellitus, type 2.  The Board finds that a remand is necessary to afford the Veteran VA examinations to determine the nature and etiology of his disorders.

The Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case.  On remand, the AOJ should consider application of the amended version of the regulation.  This regulation is particularly important in the Veteran's claim, as he contends that he experienced explosions while on duty.  The unit history of the Veteran's unit, or its higher command, should be obtained, including information about occurrences at the base(s) where the Veteran was stationed, to determine whether his accounts of enemy fire are consistent with the location(s) of his service.

Moreover, on remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  The AOJ should also provide the Veteran with the opportunity to present additional evidence and argument in support of his claim, and conduct any additional development indicated in compliance with the Veteran's response and the new PTSD regulation.  

Furthermore, in view of the amended PTSD regulation and the fact that the Veteran has not yet been afforded one, a VA psychiatric examination should be scheduled for the Veteran.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of any written decision concerning the Veteran's claim for disability benefits from the Social Security Administration and copies of any medical records utilized in reaching that decision.

2.  Obtain all current VA outpatient records as well as any VA outpatient records from Tulane and Chicago VAMC, to include older records from 1980's to present.

If no further records are available, properly document a negative response in the file.

3.  Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  

4.  Obtain the unit history, or higher command history, which shows the occurrences at the location(s) where the Veteran was stationed.  Obtain information about enemy actions or actions against the enemy at the location(s) while the Veteran was in Korea.

5.  Afford the Veteran a VA examination for Hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed Hepatitis C is causally or etiologically related service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Afford the Veteran a VA examination for diabetes mellitus, type 2.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed diabetes mellitus, type 2, is causally or etiologically related service or manifested to a compensable degree within a year after service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  Afford the Veteran a VA examination for acquired psychiatric disorders.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to the progression and treatment of his claimed disorder.  

For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service.  

The examiner should also identify the specific stressor(s) underlying the diagnosis, if a stressor is verified, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should indicate whether "fear of hostile military or terrorist activity" is a stressor that supports a diagnosis of PTSD ("fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide negative opinion).

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

The claim for PTSD must be considered in light of the amended PTSD regulation.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


